DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Figs. 4A, 4B, 4C, 4D, 8A, 8B, 8C, 8D, 8E, 9A, 9B, and 10 are blurry screenshots that could be reproduced as traditional black and white line drawing. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121 (d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color 
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).	

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,942,439 in view of Graepel et al. (US 2007/0110298 A1).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the instant application are obvious based on the claims contained in U.S. Pat. No. 10,942,439 in view of the teachings of Graepel.

The following tables illustrate the conflicting claim pairs:
Instant Application
1
2
3
4
5
6
7
8
9
10
U.S. Pat. 10,942,439
1
1
1
1
1
1
1
1
2
3


Instant Application
11
12
13
14
16
17
18
19
20
21
U.S. Pat. 10,942,439
4
5
6
7
8
9
10
11
12
13


The following table illustrates the limitations of claim 1 of the instant application when compared against the limitations of claim 1 of U.S. Pat. No. 10,942,439:
Instant application – Claim 1

U.S. Pat. No. 10,942,439 – Claim 1
A system for constructing a 3D model of a surface, the system comprising:
A system, comprising:
A stereoscopic camera configured to acquire multiple pairs of images of a surface, and a processor configured to:
	

a stereoscopic camera configured to acquire multiple pairs of images of a surface; a display; and a processor configured to: 
Sequentially acquire multiple pairs of stereoscopic images of a surface from the stereoscopic camera; and
	

sequentially acquire multiple pairs of stereoscopic images of a surface from the stereoscopic camera; 
Incrementally construct a 3D model of the surface from the image pairs concurrently with the sequential image acquisition,
	

incrementally construct a 3D model of the surface from the image pairs concurrently with the sequential image acquisition, 
Wherein incrementally constructing comprises, for each currently acquired image pair:

wherein incrementally constructing comprises: 

for each currently acquired image pair, 

registering the currently acquired image pair to a location on the 3D model, and adding the currently acquired image pair to the 3D model at the registered location when: a) the registration succeeds and b) a delta of the registered image pair exceeds a threshold; rendering the incremental construction of the 3D model on the display; and



wherein said registering of the currently acquired image pair to a location on the 3D model is performed by: 

(i) calculating a distance between the camera and the surface as a function of a disparity of the currently acquired image pair,
(ii) determining a point cloud for the currently acquired image pair using the calculated distance, (iii) mapping multiple key-points in the point cloud to a region on the 3D model in proximity to a most recently added image pair, (iv) determining from the mapping when the registration succeeds and when the registration fails, and (v) calculating the delta as a function of a discrepancy between the mapped point cloud and the 3D model when the registration succeeds, [wherein adding the currently acquired image pair to the 3D model comprises adding the mapped point cloud to the 3D model;] and wherein said determining of said point cloud is performed by: 
Binning pixels of the currently acquired image pair to produce a low-resolution image pair; 
(vi) binning the image pair, (vii) calculating a low resolution distortion from the binned image pair
Calculating a distance metric, 

(viii) calculating an average distance from the low resolution distortion

Correcting a distortion of the currently acquired image pair, based on the distance metric, to produce a corrected image pair;


Determining a point cloud, corresponding to the currently acquired image pair, based on the corrected image pair; and

wherein the disparity of the image pair comprises a disparity of the corrected image pair, and wherein determining a point cloud comprises determining the point cloud from the corrected image pair.
Adding the point cloud to the 3D model.
[wherein adding the currently acquired image pair to the 3D model comprises adding the mapped point cloud to the 3D model; ]


	As the above table illustrates, the only limitations of claim 1 of the instant application not taught by U.S. Pat. No. 10,942,439 are, “calculating a first disparity map based on the low-resolution image pair” and “calculating a distance metric, representing a distance between the surface and the camera, based on the first disparity map.”
	Graepel discloses: 
calculating a first disparity map based on the image pair (Fig. 5 and Par. 27 of Graepel: computing disparity between two stereo images from stream of stereo video and storing disparity values in disparity map)
calculating a distance metric, representing a distance between the surface and the camera, based on the first disparity map (Par. 28 of Graepel: disparity map used to determine depth or distance of pixels relative to stereo camera)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, and with a reasonable expectation of success, to modify the processing of paired image data for generating computer spatial data of an object as provided by U.S. Pat. No. 10,942,439 by using the technique for determining spatial data of an object in image pairs by using a disparity map as provided by Graepel, using known electronic interfacing and programming techniques.  The modification merely adds a known technique for determining 

The following table illustrates the limitations of claim 21 of the instant application when compared against the limitations of claim 13 of U.S. Pat. No. 10,942,439:
Instant application – Claim 21

U.S. Pat. No. 10,942,439 – Claim 13
A method of constructing a 3D model of a surface by at least one processor, the method comprising:
A method for tracking the scanning of a surface, comprising:
sequentially acquiring multiple pairs of stereoscopic images of a surface from a stereoscopic camera; and 

sequentially acquiring multiple pairs of stereoscopic images of a surface from a camera; 

incrementally constructing a 3D model of the surface from the image pairs, concurrently with the sequential image acquisition,
	

incrementally constructing a 3D model of the surface from the image pairs concurrently with the sequential image acquisition, 
Wherein incrementally constructing comprises, for each currently acquired image pair:

wherein incrementally constructing comprises: 

for each currently acquired image pair, 

registering the currently acquired image pair to a location on the 3D model, and adding the currently acquired image pair to the 3D model at the registered location when: a) the registration succeeds and b) a delta of the registered image pair exceeds a threshold; rendering the incremental construction of the 3D model on the display; and



wherein said registering of the currently acquired image pair to a location on the 3D model is performed by: 

(i) calculating a distance between the camera and the surface as a function of a disparity of the currently acquired image pair,
(ii) determining a point cloud for the currently acquired image pair using the calculated distance, (iii) mapping multiple key-points in the point cloud to a region on the 3D model in proximity to a most recently added image pair, (iv) determining from the mapping when the registration succeeds and when the registration fails, and (v) calculating the delta as a function of a discrepancy between the mapped point cloud and the 3D model when the registration succeeds, [wherein adding the currently acquired image pair to the 3D model comprises adding the mapped point cloud to the 3D model;] and wherein said determining of said point cloud is performed by: 
Binning pixels of the currently acquired image pair to produce a low-resolution image pair; 
(vi) binning the image pair, (vii) calculating a low resolution distortion from the binned image pair
Calculating a distance metric, 

(viii) calculating an average distance from the low resolution distortion

Correcting a distortion of the currently acquired image pair, based on the distance metric, to produce a corrected image pair;


Determining a point cloud, corresponding to the currently acquired image pair, based on the corrected image pair; and

wherein the disparity of the image pair comprises a disparity of the corrected image pair, and wherein determining a point cloud comprises determining the point cloud from the corrected image pair.
Adding the point cloud to the 3D model.
[wherein adding the currently acquired image pair to the 3D model comprises adding the mapped point cloud to the 3D model; ]


	As the above table illustrates, the only limitations of claim 1 of the instant application not taught by U.S. Pat. No. 10,942,439 are, “calculating a first disparity map based on the low-resolution image pair” and “calculating a distance metric, representing a distance between the surface and the camera, based on the first disparity map.”
	Graepel discloses: 
calculating a first disparity map based on the image pair (Fig. 5 and Par. 27 of Graepel: computing disparity between two stereo images from stream of stereo video and storing disparity values in disparity map)
calculating a distance metric, representing a distance between the surface and the camera, based on the first disparity map (Par. 28 of Graepel: disparity map used to determine depth or distance of pixels relative to stereo camera)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, and with a reasonable expectation of success, to modify the processing of paired image data for generating computer spatial data of an object as provided by U.S. Pat. No. 10,942,439 by using the technique for determining spatial data of an object in image pairs by using a disparity map as provided by Graepel, using known electronic interfacing and programming techniques.  The modification merely adds a known technique for determining 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BEUTEL whose telephone number is (571)272-3132. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

/WILLIAM A BEUTEL/Primary Examiner, Art Unit 2616